United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-475
Issued: May 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2013 appellant filed a timely appeal from an October 9, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained an injury on August 14, 2013 in the performance
of duty.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence subsequent to OWCP’s October 9, 2013 decision. The Board has no
jurisdiction to review evidence that was not before OWCP at the time of its decision; see 20 C.F.R. § 501.2(c)(1).
Appellant can submit this evidence to OWCP and request reconsideration under 5 U.S.C. § 8128.

FACTUAL HISTORY
On August 14, 2013 appellant, then a 29-year-old carrier, filed a traumatic injury claim
alleging that he experienced groin pain that day after lifting a tub filled with magazines. He
stopped work on August 14, 2013.
By letter dated September 3, 2013, OWCP informed appellant that it had paid a limited
amount of medical expenses as it appeared that his injury was minor and did not result in time
lost from work. It would adjudicate his claim and requested that he submit supporting factual
and medical information, including a comprehensive report from his attending physician
addressing the causal relationship between his diagnosed condition and his federal employment.
By decision dated October 9, 2013, OWCP denied appellant’s claim. It found that he did
not submit any medical evidence to establish that he sustained a diagnosed condition causally
related to the August 14, 2013 work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place and in the manner alleged,
by a preponderance of the reliable, probative and substantial evidence.6 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish a
causal relationship between the employment incident and the alleged disability and/or condition
for which compensation is claimed.7 An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her disability and/or condition relates to the
employment incident.8

3

5 U.S.C. § 8101 et seq.

4

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

5

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

6

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

7

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Id.

2

ANALYSIS
Appellant alleged that he experienced groin pain on August 14, 2013 when he picked up
a tub of magazines. The employing establishment did not controvert the claim and OWCP
accepted that the incident occurred at the time, place and in the manner alleged. The issue,
consequently, is whether the medical evidence establishes that he sustained an injury as a result
of this incident.
The Board finds that appellant has not established that the August 14, 2013 employment
incident resulted in an injury. The determination of whether an employment incident caused an
injury is generally established by medical evidence.9
On September 3, 2013 OWCP advised appellant of the medical evidence required to
establish his claim. He did not, however, respond to OWCP’s request for additional evidence
within the allotted time. As appellant did not provide the medical evidence necessary to
substantiate his claim, he has not met his burden of proof.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on
August 14, 2013 in the performance of duty.

9

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

10

See Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Donald W. Wenzel, 56 ECAB 390 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the October 9, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 23, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

